DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,880,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 2, claim element “means for generating a plurality of errors by comparing (a) a plurality of ordered metadata adjusted using a plurality of offsets and (b) reference data, the adjusted ordered metadata corresponding to metadata with inaccurate timing information for media; and means for adjusting timing information to: identify an offset of the plurality of offsets based on the plurality of errors; and adjust the timing information of the metadata using the offset to increase an accuracy of the timing information” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There must be an explanation of how the components perform the claimed functions. 
Claims 3-6 are rejected because they depend from claim 2.

Regarding Claim 7, claim element “means for generating is to calculate an error of the plurality of errors by determining a difference between a first code in the adjusted ordered metadata and a second code in the reference data” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Regarding Claim 8, claim element “means for performing a validation process based on the adjusted ordered metadata and a commercial pod corresponding to an agreement” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There must be an explanation of how the components perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 9-21 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards an apparatus and a non-transitory computer readable storage medium for generating a plurality of errors by comparing (a) a plurality of ordered metadata adjusted using a plurality of offsets and (b) reference data wherein the adjusted ordered metadata corresponds to metadata with 
The closest prior art prior art, Logan et al. US Patent Publication No. 2008/0092168, teaches that predetermined time offsets can be added to or subtracted from the values specified in the metadata, either before or after the metadata is transmitted to the user location. The magnitude of these standard offsets may be determined by detecting the time when predetermined signal patterns are received at the user location, comparing that time with the time when that signal pattern was broadcast as measured at the remote station to generate the offset value to be applied to all segments experiencing the same time shift as the predetermined signal pattern. The metadata for individual segments may then include values that specify a time offset from the signature marker and, in that way, uniquely identify the segment. Metadata used to subdivide programming content may take a variety of forms. It may specify the position of markers, which delimit individual segments within a programming sequence by, for example, specifying byte offsets in a file of digital programming data, or by specifying the time position relative to some reference time when segments begin or end. These signatures may be detected to establish the time or data position of markers that may then be used as a base reference for data or time offsets which delimit the programming into segments. Using pattern-matching techniques, each piece of content may be compared to a specific fingerprint signature. When a match is found, segments occurring before or after the matching pattern may be identified at both the remote site where metadata is created and at the user location where metadata from the remote site is associated with the corresponding received broadcast segment. Multiple fingerprints may be used in order to continually synchronize the two versions [0077-0083].
However, the examiner has found no teaching or suggestion in the prior art of the particular series of steps claimed by the applicant regarding generation of a plurality of errors by comparing (a) a 
 Therefore the claims are deemed allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/S.A.R./               Examiner, Art Unit 2424                                                                                                                                                                                                         /JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424